 In the MatterOf INTERLOCK METAL -UNITS, INC.andUNITED MECHAN-ICS, LoCAL 150, I. F. L. W. U.-C. I. O.Case No. °-R-4433.-Decided March 13, 19444Mr. Francis J. Gilbride, Jr.,of Brooklyn, N. Y., for the Company.Leider,Witt c Cammer,byMr. Harold I. Cammer,andMr. Abra-ham Levin,of New York City, for the Mechanics.AshecCRifkin,byMr. George Rifkin,of New York City, for theMetal Workers.Mr. Armin Uhler,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Mechanics, Local 150, I. F. L.W. U.,' affiliated with the Congress of Industrial Organizations, hereincalled the Mechanics, alleging that a question affecting commerce hadarisen concerning the representation of employees of Interlock MetalUnits, Inc., New York City, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Jack Davis, Trial Examiner.Said hearing was held atNew York City, on January 24, 1944.The Company, the Mechanics,and Sheet Metal Workers International Association, Local 137,A. F. L., herein called the Metal Workers, appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.'In the petition the union is erroneously designated as United Mechanics,Local 150,I.F. & L. U. U.55 N. L.R. B., No. 86.453 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYInterlockMetal Units, Inc., is a New York corporation with itsprincipal office in New York City.The Company operates a plantat Brooklyn, New York, where it is engaged in the fabrication ofmetal and manufacture of equipment for the United States armyand Navy.During the past year the Company used raw materials,principally steel, valued at more than $250,000, in excess of 3,; percentof which was shipped to its Brooklyn plant from outside the Stateof New York. During the same period the Company manufacturedproducts the value of which exceeded $500,000 and more than 66 per-cent of which was shipped to points outside the State of New York.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Mechanics, Local 150, International Fur, Leather WorkersUnion, affiliated with the Congress of Industrial Organizations, andSheet Metal Workers International Association, Local 137, affiliatedwith the American Federation of Labor, are labor organizations ad-mitting to membership employees of the Company.IH. THE QUESTION CONCERNING REPRESENTATIONOn or about December 1, 1943, the Mechanics requested recognitionas the exclusive representative of the Company's production and main-tenance employees.The Company refused to grant such recognitionbecause of the conflicting representation claims of the Metal Workersand concurrent claims of Independent Metal Workers Union 2The Metal Workers takes the position that the present proceedingis barred by a contract allegedly existing between it and the Company.The contract relied upon was executed by the parties on May 1, 1943,and was to be effective until October 31, 1943.The agreement (ArticleIX) provided that thereafter it should continue in force from yearto year unless notice of termination was given by either party at leastninety days prior to the annual automatic renewal date.32Although Independent Metal Workers Union was served with Notice of Hearing, the or-ganization did not participate and did not assert any claims in the present proceeding.'The contractual relations between the Company and the Metal workers originated in1937, with the execution of a 1-year contract containing provisions for its termination orautomatic renewal identical with those of Article IX of the contract of May 1, 1943.Arenewal contract was executed by the parties in January 1939, but was apparently intendedto cover the 1-year period from November 1, 1938, to October 31, 1939. This agreement, by INTERLOCK METAL UNITS, INC.455The record shows that on or about July 29, 1943, the Company andthe Metal Workers, referring to Article IX of the agreement, signi-fied their respective intentions to terminate the agreement.The Com-pany at the hearing took the position that the contract terminated onOctober 31, 1943, and the record unmistakably shows that subsequentto that date both parties considered the- agreement at an end.Nonegotiations took place and no new agreement was entered into bythe parties after that date. It is, therefore, clear that the MetalWorkers' contention is without merit and that there is no contractualobstacle to a present determination of representatives.The partiesstipulated that the Mechanics and the Metal Workers have a sufficientinterest in this proceeding, and a statement of the Regional Director,introduced in evidence, shows that both represent substantial numbersof employees in the unit hereinafter found appropriate.4We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties are in agreement concerning the appropriateness of theunit alleged in the petition and we find no reason for departing fromthe wishes of the parties.We find that all production and maintenanceemployees of the Company, including employees performing outsidework on board ship, but excluding office employees, executives, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-virtue of its automatic renewal clause, continued in force until October 31,1942.Certainchanges in the terms of the agreement which were desired at the time were then negotiatedAlthough the resulting agreement was not executed until May 1, 1943, it was made to expireon October 31, 1943, apparently for the purpose of preserving the annual expiration dateestablished in the original contract.4The Regional Director reported that the Mechanics submitted 52 membership applicationcards, 51 of which bore the apparently genuine original signatures of employees whose namesappear on the Company's pay roll of December 17, 1943 ; that said pay roll contained thenames of 54 employees in the appropriate unit ; and that 49 of the cards were dated betweenNovember .30 and December 3, 1943, 2 cards being undatedThe Regional Director also reported that according to the dues records of the Metalworkers, 16 of the employees named on the Company's December 17, 1943, pay roll weredues-paying members in good standing with the organization ; that 11 employees on said payrollwere members in good standing until their suspension between October 1 and Decem-ber 1, 1943, and that 5 employees on said pay roll had paid to the organization initiationfees either in full orin part. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Interlock MetalUnits, Inc., New York City, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Second Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause,and have not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by United Me-chanics, Local 150, I. F. L. W. U., affiliated with the Congress ofIndustrial Organizations, or by Sheet Metal Workers InternationalAssociation, Local 137, affiliated with the American Federation ofLabor, for the purposes of collective bargaining, or by neither.